Hart, J., (after stating the facts.) Conceding, without deciding the question, that, under the license or grant given to it by the land owners, the United States Government had the right to take the lands involved in this suit to enlarge its levee, the testimony does not show that appellant succeeded to its rights. The only testimony on that point is that of Pharr, the -chief engineer of appellant. Pie testified that the officers of the United States authorized appellant to take any rights the Government had. This verbal direction was not sufficient. The St. Francis Levee District wás not created until 1893, several years after the licenses or grants in question were given by. tire landowners to the United States Government. Appellant does not show how or in what manner it succeeded to the rights of the Government. Judgment affirmed.